DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notice to Applicant
This Non-Final Office Action is the first office action in response to Application Serial Number: 16/758,093, filed on April 22, 2020. Claims 1-19 are pending in this application and have been rejected below. 

Priority
The Examiner has noted this Application is a national stage entry of Application PCT/US18/58153 filed October 30, 2018 which claims Priority from Provisional Applications 62/579,849 and 62/579,852 filed October 31, 2017.

Information Disclosure Statement
The listing of references submitted on April 22, 2020 was not filed in a proper information disclosure statement (IDS).  Therefore, the references have not been considered by the Examiner.  Appropriate action is required. 

Specification
The Abstract of the disclosure is objected to because it exceeds 150 words in length. Correction is required. See MPEP § 608.01(b).
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-9 are directed towards a method, claims 10-15 are directed towards a system and claims 16-9 are directed towards a non-transitory computer-readable medium, which are among the statutory categories of invention.
Claims 1-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recite producing and analyzing prognosis information to train predictive algorithms for monitored assets.
Claim 1 recites limitations directed to an abstract idea based on certain methods of organizing human activity. Specifically, analyzing the feature information using a predictive algorithm to produce prognosis information, the prognosis information indicating an occurrence of a possible condition of the monitored asset; receiving service information from a user in response to the prognosis information, the service information comprising either diagnostic information or repair information, or both the diagnostic information and the repair information; determining a confidence level for the service information; tagging the feature information with the service information based in part on the confidence level; and training the predictive algorithm based on the tagged feature information constitutes methods based on fundamental economic practices involving mitigating risk. The recitation of a remote operating system does not take the claim out of the certain methods of organizing human activity grouping. Thus the claim recites an abstract idea. Claims 10 and 16 recite certain method of organizing human activity for similar reasons as claim 1.
The judicial exception is not integrated into a practical application. In particular, Claim 1 recites obtaining feature information associated with sensor data associated with a monitored asset, which is considered an insignificant extra-solution activity of collecting and delivering data; see MPEP 2106.05(g). Additionally, claim 1 recites a remote monitoring system at a high-level of generality such that it amounts to no more than a generic computer component used as tool to apply the instructions of the abstract idea; see MPEP 2106.05(f). Thus, the additional element do not integrate the abstract idea into practical application because it does not impose any meaningful limitations on practicing the abstract idea. Claim 1 is directed to an abstract idea. The remote monitoring system comprising a network interface configured to receive sensor data from a remote sensor associated with a monitored asset; a memory and a processor communicably coupled to the network interface and the memory recited in claim 10 and non-transitory, computer-readable medium, storing computer-readable instructions for operating a remote monitoring system in claim 16 also amounts to no more than generic computer components used as tools to apply the instructions of the abstract idea; see MPEP 2106.05(f). Thus, the additional elements recited in claims 10 and 16 do not integrate the abstract idea into practical application for similar reasons as claim 1.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The additional elements in the claims other than the abstract idea per se, including the network interface, remote sensor, memory, processor, and non-transitory, computer-readable medium, storing computer-readable instructions for operating a remote monitoring system amount to no more than a recitation of generic computer elements utilized to perform generic computer functions, such as receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); electronic recordkeeping, Ultramercial, 772 F.3d at 716, 112 USPQ2d at 1755 (updating an activity log) and storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93; see MPEP 2106.05(d)(II). (see at least Specification [0077]-[0078]; [0089]-[0090]; [0094]-[0095]; [0171]). Viewed as a whole, these additional claim elements do not provide meaningful limitations to transform the abstract idea into a patent eligible application of the abstract idea such that the claims amount to significantly more than the abstract idea itself. Therefore, since there are no limitations in the claim that transform the abstract idea into a patent eligible application such that the claim amounts to significantly more than the abstract idea itself, the claims are rejected under 35 U.S.C. § 101 as being directed to non-statutory subject matter.
Regarding the dependent claims, dependent claims 2, 7, 11 and 17 recites obtaining, sending and/or receiving limitations respectively, which are considered an insignificant extra-solution activities of collecting and delivering data; see MPEP 2106.05(g) and does not integrate the abstract idea into practical application. Claim 7 recites a mobile device at a high-level of generality such that it amounts to no more than a generic computer component used as tool to apply the instructions of the abstract idea; MPEP 2106.05(f). Additionally, Claims 2-6, 8, 9, 11-15 and 17-19 recite steps that further narrow the abstract idea. Therefore claims 2-9, 11-15 and 17-19 do not provide meaningful limitations to transform the abstract idea into a patent eligible application of the abstract idea such that the claims amount to significantly more than the abstract idea itself.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Morris, II et al., U.S. Publication No. 2016/0350671 [hereinafter Morris]. 

Referring to Claim 1, Morris teaches: 
A method for operating a remote monitoring system (Morris, [0053]), the method comprising:
obtaining feature information associated with sensor data associated with a monitored asset (Morris, [0047]), “one or more sensor(s) 120, in part, provide the historical and operational information that provides the source data that is at least collected, contextualized, and analyzed… Each piece of equipment 112 can be associated with one or more sensors 120, each of which provides source data relevant to one or more features of the operation of equipment 112”; (Morris, [0029]); 
analyzing the feature information using a predictive algorithm to produce prognosis information, the prognosis information indicating an occurrence of a possible condition of the monitored asset (Morris, [0033]), “the predictive model(s) derived from analysis of the source data generated during operation can be used to extract, learn or otherwise derive patterns and interplays between one or a plurality of feature data context values, as such term is defined herein, obtained while the operating system, hardware device, or machine is in operation over a period of time. As a result, predictions on operational conditions of interest following the analysis of the source data can be provided to a system or to a user for action upon. In one example, a failure or fault prediction can be provided for action thereupon”; (Morris, [0043]), “provides information derived from statistical analysis of a plurality of feature data… statistical analysis can be used to predict the likely operational outcomes related to or associated with the specifically analyzed machine or hardware device”; 
receiving service information from a user in response to the prognosis information, the service information comprising either diagnostic information or repair information, or both the diagnostic information and the repair information (Morris, [0051]), “Maintenance records can provide a relevant source of data that may not be available and generally is stored separately from sensor data. This information can be entered using, e.g., a user device 124, on-site server 128, or other networked device. For example, maintenance data can be entered manually or using a device by a user for use as source data in substantially real time”; (Morris, [0060]), “to discover those features that may be best suited to predict the likelihood of the occurrence of the operational condition that is the outcome of interest, in a recurring solution, three steps can be performed by the feature discovery process: feature creation, feature scoring and feature selection”; 
determining a confidence level for the service information (Morris, [0057]), “… The feature discovery process… utilizes source data obtained from the one or more sensors 120, as well as other sources of data that may provide relevant information about the operational parameters of equipment 112 or operating system… (e.g., maintenance records… to identify data features and overall feature data contexts that can enhance the ability of the runtime operations to predict the likelihood of a operational condition of interest… The runtime process utilizes the identified feature data contextualizations to generate runtime data sets and create predictive models… the feature discovery process utilizes source data… to create or identify feature contexts, determine scores for the feature contexts with respect to the likelihood of an operational outcome of interest occurring, and update the feature data context values based upon the determined feature scores”; (Morris, [0060]), “to discover those features that may be best suited to predict the likelihood of the occurrence of the operational condition that is the outcome of interest, in a recurring solution, three steps can be performed by the feature discovery process: feature creation, feature scoring and feature selection”;
tagging the feature information with the service information based in part on the confidence level (Morris, [0058]), “to create or identify feature contexts, determine scores for the feature contexts with respect to the likelihood of an operational outcome of interest occurring, and update the feature data context values based upon the determined feature scores…The runtime process can update the runtime data sets based upon the updated feature data context(s) and generate new predictive models using the updated runtime data sets. Updating the feature data contexts can allow the predictive models to dynamically change over time to account for information that will be generated during additional operation of the operating system, hardware device, or machine”; (Morris, [0060]), “to discover those features that may be best suited to predict the likelihood of the occurrence of the operational condition that is the outcome of interest, in a recurring solution, three steps can be performed by the feature discovery process: feature creation, feature scoring and feature selection”; and 
training the predictive algorithm based on the tagged feature information (Morris, [0058]), “The runtime process can update the runtime data sets based upon the updated feature data context(s) and generate new predictive models using the updated runtime data sets. Updating the feature data contexts can allow the predictive models to dynamically change over time to account for information that will be generated during additional operation of the operating system, hardware device, or machine”; (Morris, [0084]), “The sub-models can be any suitable type of model (e.g., statistical models) for predicting an operational condition of interest from the source data 172. In this training phase (e.g., pre-deployment phase), a variety of sub-models may be generated based at least in part on feature data context values comprising source data 172 having at least one contextual relationship, as may be available to the predictive system 160 from the historical source database 170”; (Morris, [0060]; [0071]).

Referring to Claim 2, Morris teaches the method of claim 1. Morris further teaches: 
wherein the service information comprises the repair information, the method further comprising:
obtaining additional sensor data associated with the monitored asset (Morris, [0040]), “data representing maintenance history (planned and unplanned), movement information/location, etc. may not be recorded at regular intervals. More specifically, the systems and methods herein can incorporate maintenance records generated regularly (e.g., hourly, weekly, etc.) while other sensor data may be delivered in real time or near-real time”; (Morris, [0121]), “aggregated data set 190 can include operational data 198 (FIG. 2B) such as, e.g., maintenance logs, replacement or repair records, wear or test measurements, or an indication of whether the outcome of interest occurred”; (Morris, [0088]), “the predictive system 160 may utilize real-time or near real-time operational data 198 (FIG. 2B) received from the one or more sensors 120 deployed at the operating system 110 or in association with the equipment 112, such as being received via the controller(s)/user device(s) 124, the master controller/on-site server 128, and/or network(s) 140 (FIG. 1). The received operational data 198 can be aggregated 188 and the resulting features used to predict operational outcomes of interest for the operating system 110”; (Morris, [0076]); and 
determining condition resolution information indicative of whether repair or maintenance performed on the monitored asset resolved the possible condition indicated by the prognosis information (Morris, [0075]), “The operational data 198 can be submitted as source data 172 for subsequent consideration by the feature discovery process so as to provide an aggregated data set 190. For example, maintenance/repair evaluations and performance results from one or more actual prediction output 196 (e.g., whether the prediction was right or a condition existed that could have resulted in the outcome of interest) can be used to define and/or produce features 180”; (Morris, [0123]).

Referring to Claim 3, Morris teaches the method of claim 2. Morris further teaches: 
wherein the condition resolution information indicates that the repair or maintenance performed on the monitored asset resolved the possible condition, the method further comprising:
updating the tagged feature information with the repair information, and wherein training the predictive algorithm based on the tagged feature information comprises training the predictive algorithm based on the updated tagged feature information (Morris, [0040]), “data representing maintenance history (planned and unplanned), movement information/location, etc. may not be recorded at regular intervals. More specifically, the systems and methods herein can incorporate maintenance records generated regularly (e.g., hourly, weekly, etc.) while other sensor data may be delivered in real time or near-real time. In this instance, if predictions are to be generated at an interval shorter in duration than batch data are delivered, the solution can utilize substantially all data on hand and update the approach each time new data are incorporated and update the predictive output accordingly”; (Morris, [0121]), “…The aggregated data set 190 can include operational data 198 (FIG. 2B) such as, e.g., maintenance logs, replacement or repair records, wear or test measurements, or an indication of whether the outcome of interest occurred. For example, maintenance/repair evaluations and performance results from one or more actual prediction output 196 (e.g., whether the prediction was right or a condition existed that could have resulted in the outcome of interest) can be used in the training of the sub-models 310”; (Morris, [0038]; [0057]; [0077]).

Referring to Claim 4, Morris teaches the method of claim 2. Morris further teaches: 
wherein the condition resolution information indicates that the repair or maintenance performed on the monitored asset has not resolved the possible condition, the method further comprising:
updating the tagged feature information with the repair information and an indication that the repair or maintenance performed on the monitored asset has not resolved the possible condition (Morris, [0075]-[0076]), “maintenance/repair evaluations and performance results from one or more actual prediction output 196 (e.g., whether the prediction was right or a condition existed that could have resulted in the outcome of interest) can be used to define and/or produce features 180…newly acquired operational data 198 become available as aggregated data set 190, the stored and current predictive models 194 can be revalidated to determine which is the most effective at predicting the outcome of interest…” (Morris, [0077]-[0078]), “new features”.

Referring to Claim 5, Morris teaches the method of claim 1. Morris further teaches: 
wherein the service information indicates that the prognosis information was incorrect, the method further comprising:
determining a confidence level associated with the prognosis information (Morris, [0070]), “generated features 180 are scored 182 to identify a reduced or smallest set of features that can be used to predict the operational outcome of interest…The feature scores 184 (and the feature definition) can be stored as operational information (e.g., in a central data store of the predictive system 160 and/or the historical source database 170) and used for feature selection to generate or update the feature configuration for an operational outcome of interest…”; (Morris, [0060]; [0073])

Referring to Claim 6, Morris teaches the method of claim 1. Morris further teaches: 
further comprising:
updating the tagged feature information with a confidence level associated with the diagnostic information, the repair information, or both (Morris, [0058]), “… determine scores for the feature contexts with respect to the likelihood of an operational outcome of interest occurring…The feature data contexts (which can also be termed "data configurations" or "feature configurations")… an be updated… Updating the feature data contexts can allow the predictive models to dynamically change over time to account for information that will be generated during additional operation of the operating system, hardware device, or machine”; (Morris, [0061]-[0064]), “context of the feature”; (Morris, [0089]), “the predictive system 160 can be configured to continuously or periodically update the sub-models and/or the super-model based on features evaluated using new data generated from continued operation of the operating system 110 or equipment 112 or associated processes received as real-time or near real-time data operational data 198”; (Morris, [0126]). 

Referring to Claim 7, Morris teaches the method of claim 1. Morris further teaches: 
further comprising:
sending the prognosis information to a mobile device of the user in response to producing the prognosis information indicating the occurrence of the possible condition of the monitored asset (Morris, [0034]), “a prediction of an operational outcome of interest can be provided by way of a signal to an operator to instruct or otherwise notify him that the operating system, hardware device, or machine should be removed from service either immediately or in a short time thereafter”; (Morris, [0033]), “the predictive model(s) derived from analysis … predictions on operational conditions of interest following the analysis of the source data can be provided to a system or to a user for action upon. In one example, a failure or fault prediction can be provided for action thereupon so that the operating systems, hardware device or machine can be removed from service for maintenance associated with the predicted failure or fault parameter prior to the failure occurring”; and
receiving the service information from the mobile device of the user (Morris, [0075]), “As a result, operational data 198 such as, e.g., maintenance logs, replacement or repair records, wear or test measurements, energy or resource usage, or an indication of whether and to what extent the outcome of interest occurred can be entered or recorded by the user and/or operator”; (Morris, [0077]).

Referring to Claim 8, Morris teaches the method of claim 1. Morris further teaches: 
wherein the monitored asset is a first monitored asset, the method further comprising:
generating second prognosis information for a second monitored asset using the predictive algorithm trained in part using the feature information associated with the first monitored asset, wherein the second monitored asset is a same or similar type of asset as the first monitored asset (Morris, [0041]), “… where the feature data context values may differ between analyses of a single machine or hardware device or between different machines and hardware devices of the same type… the systems and methods of the present invention can allow predictive models to be generated from source data that emanates from an operating system, hardware device, or machine, where the source data is specific thereto”; (Morris, [0061]), “Group contexts, which includes both individual contexts (e.g., an individual machine's developmental profile) and homogenous group contexts (e.g., a group of similar machines). Within each of these sub-context approaches, variables may be modified based on their own context (i.e., univariate), or on influence from other covariates”; (Morris, [0119]), “refined models”; (Morris, [0064]; [0067]).

Referring to Claim 9, Morris teaches the method of claim 1. Morris further teaches: 
wherein the monitored asset is a first monitored asset of a plurality of monitored assets of a same or similar type of asset, the method further comprising:
training the predictive algorithm based on feature information and service information associated with a second monitored asset of the plurality of monitored assets (Morris, [0043]), “the different operation of two ostensibly identical machines, denoted "System 1" and "System 2," can be addressed to obtain real time condition information relevant specifically to each machine. In many situations, such ostensibly identical machines will function differently in substantial aspects when in use. For example, System 1 may normally run hotter and vibrate more than System 2. Prior art predictive analyses techniques that use standard operational parameters, such as anomaly detection or rules based systems, may signal a failure is likely from System 1, even though it is not subject to failure because of its specific operational parameters. In some embodiments, the present invention provides information derived from statistical analysis of a plurality of feature data contexts associated with a single machine or hardware device in need of monitoring, where such statistical analysis can be used to predict the likely operational outcomes related to or associated with the specifically analyzed machine or hardware device”; (Morris, [0039]), “This contextual information will be used to generate additional data context values for analysis that can be used to incorporate not just the single operational parameter of the motor--oil temperature in this example--but also other aspects in or associated with the operating system that are represented by or in varying context changes. In this regard, information comprising what is "normal" and "abnormal" for different assets, under different operating conditions, at varying stages of a maintenance cycle, operating at different locations, etc. is provided, or has previously been provided, to enable the oil temperature setting to be analyzed in context…the present invention allows significantly more operational data to be evaluated in significantly more ways, even when the operational data is obtained from complex systems where the amount of data would otherwise greatly limit the ability to generate accurate predictive models using prior art systems. Moreover, the systems and methods of the present invention automatically determine whether newly contextualized information can be deployed to improve the performance of the prediction model…”; (Morris, [0041]). 

Referring to Claim 10, Morris teaches: 
A remote monitoring system comprising:
a network interface configured to receive sensor data from a remote sensor associated with a monitored asset (Morris, [0088]; [0104]);
a memory (Morris, [0093]);
a processor communicably coupled to the network interface and the memory (Morris, [0093]), the processor configured to:
Claim 10 disclose substantially the same subject matter as Claim 1, and is rejected using the same rationale as previously set forth.	

Referring to Claim 11, Morris teaches the remote monitoring system of claim 10. Morris further teaches: 
wherein the processor is further configured to:
obtain additional sensor data associated with the monitored asset (Morris, [0040]), “data representing maintenance history (planned and unplanned), movement information/location, etc. may not be recorded at regular intervals. More specifically, the systems and methods herein can incorporate maintenance records generated regularly (e.g., hourly, weekly, etc.) while other sensor data may be delivered in real time or near-real time”; (Morris, [0121]), “aggregated data set 190 can include operational data 198 (FIG. 2B) such as, e.g., maintenance logs, replacement or repair records, wear or test measurements, or an indication of whether the outcome of interest occurred”; (Morris, [0088]), “the predictive system 160 may utilize real-time or near real-time operational data 198 (FIG. 2B) received from the one or more sensors 120 deployed at the operating system 110 or in association with the equipment 112, such as being received via the controller(s)/user device(s) 124, the master controller/on-site server 128, and/or network(s) 140 (FIG. 1). The received operational data 198 can be aggregated 188 and the resulting features used to predict operational outcomes of interest for the operating system 110”; (Morris, [0076]); and
determine condition resolution information indicative of whether the possible condition of the monitored asset has been resolved (Morris, [0075]), “The operational data 198 can be submitted as source data 172 for subsequent consideration by the feature discovery process so as to provide an aggregated data set 190. For example, maintenance/repair evaluations and performance results from one or more actual prediction output 196 (e.g., whether the prediction was right or a condition existed that could have resulted in the outcome of interest) can be used to define and/or produce features 180”; (Morris, [0123]).

Referring to Claim 12, Morris teaches the remote monitoring system of claim 11. Morris further teaches: 
wherein the processor being configured to determine the condition resolution information indicative of whether the possible condition of the monitored asset has been resolved is further configured to:
determine whether the repairs or maintenance performed on the monitored asset resolved the possible condition of the monitored asset (Morris, [0075]), “The operational data 198 can be submitted as source data 172 for subsequent consideration by the feature discovery process so as to provide an aggregated data set 190. For example, maintenance/repair evaluations and performance results from one or more actual prediction output 196 (e.g., whether the prediction was right or a condition existed that could have resulted in the outcome of interest) can be used to define and/or produce features 180”; (Morris, [0123]).

Referring to Claim 13, Morris teaches the remote monitoring system of claim 12. Morris further teaches: 
wherein the condition resolution information indicates that the repair or maintenance performed on the monitored asset resolved the possible condition, and wherein the processor is further configured to:
update the tagged feature information with the repair information (Morris, [0075]), “As a result, operational data 198 such as, e.g., maintenance logs, replacement or repair records, wear or test measurements, energy or resource usage, or an indication of whether and to what extent the outcome of interest occurred can be entered or recorded by the user and/or operator. The operational data 198 can be submitted as source data 172 for subsequent consideration by the feature discovery process so as to provide an aggregated data set 190”; (Morris, [0077]).

Claim 14 disclose substantially the same subject matter as Claim 4, and is rejected using the same rationale as previously set forth.

Claim 15 disclose substantially the same subject matter as Claim 5, and is rejected using the same rationale as previously set forth.

Referring to Claim 16, Morris teaches: 
A non-transitory, computer-readable medium, having stored thereon computer-readable instructions operating for operating a remote monitoring system (Morris, [0136]), comprising instructions configured to cause the remote monitoring system to:
Claim 16 disclose substantially the same subject matter as Claim 1, and is rejected using the same rationale as previously set forth.

Claim 17 disclose substantially the same subject matter as Claim 11, and is rejected using the same rationale as previously set forth.

Claim 18 disclose substantially the same subject matter as Claim 12, and is rejected using the same rationale as previously set forth.

Claim 19 disclose substantially the same subject matter as Claim 13, and is rejected using the same rationale as previously set forth.







Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Perez Zarate et al. (US 20190146436 A1) – Methods, apparatus, systems and articles of manufacture are disclosed to generate a workscope. An example apparatus includes a workscope mapper, workscope strategy analyzer, and workscope selector. The workscope strategy analyzer is to evaluate each of the plurality of workscopes using dynamic optimization to determine a maintenance value and benefit to an asset associated with each workscope based on a stage in a remaining life of a constraint at which the evaluation is executed and a state of the asset. The dynamic optimization is to determine a prediction of the maintenance value based on a probability of a future change in state and associated workscope value until the end of life of the constraint. The maintenance value, used to select a workscope from the plurality of workscopes, is to be determined by the dynamic optimization as a sum of the associated workscope values until the end of life of the constraint.

Zyglowicz et al. (US 20140365191 A1) – Updating a model for generating a health profile of an industrial asset based upon data pertaining to the industrial asset. The health profile comprises a maintenance plan(s), which respectively comprise one or more recommended maintenance actions to be performed with respect to the industrial asset during a prediction period. The model may be periodically and/or intermittently updated based upon a comparison between the recommended maintenance actions and actual events of the industrial asset during the prediction period. 

Fano (US 20170323216 A1) – Determining retraining predictive models. One of the methods includes maintaining, by a computer system of an enterprise, one or more predictive models. The computer system receives operational data and uses each of the one or more predictive models to generate predictions using the received operational data. An indication of a systemic change in the computer system is received. The method includes determining that one or more retraining rules specify that at least one of the one or more predictive models should be retrained due to the systemic change, and in response, obtaining updated training data and retraining the predictive model using the updated training data.

Juricic et al. (A Platform for Diagnostics, Prognostics and E-Maintenance Support) – The paper presents a concept of a system for on-line diagnostics and prognostics of asset condition whose aim is to make implementation easier, cost effective and highly portable. The system builds on a distributed sensor network performing signal acquisition, local signal processing and fusion of the diagnostic results on a central server. Hence the state of health as well as the estimate of the remaining useful life can be generated online. Key to the concept is optimal data storage and data manipulation framework with built-in condition monitoring taxonomy. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Crystol Stewart whose telephone number is (571)272-1691. The examiner can normally be reached 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patricia Munson can be reached on (571)270-5396. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CRYSTOL STEWART/Primary Examiner, Art Unit 3624